Citation Nr: 0529645	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO issued a decision in March 
2003 denying service connection for residuals of a left 
shoulder injury and degenerative joint disease of the lumbar 
spine, with intervertebral disc space narrowing.  By a 
decision of February 2004, the RO denied service connection 
for PTSD.  

A hearing was held at the RO in June 2005 before the 
undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

1.  A left shoulder disorder was not shown to be present in 
military service nor was left shoulder arthritis demonstrated 
during the first post service year, and there is no competent 
medical evidence linking current arthritis of the left 
shoulder to service.  

2.  A lumbar spine disorder was not shown to be present in 
military service nor was lumbar spine arthritis demonstrated 
during the first post service year, and there is no competent 
medical evidence linking current degenerative changes of the 
lumbar spine to service.

3.  The veteran did not engage in combat with the enemy.

4.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service nor may arthritis of the left 
shoulder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service nor may arthritis of the 
lumbar spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of January 2003, 
December 2003, and July 2004 letters from the RO to the 
appellant that were issued in connection with the  RO's 
decisions from which this appeal arose.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Medical 
records from a non-VA physician have also been obtained.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  


Note also that the January 2003 VCAA letter from the RO 
advising the veteran of his rights and responsibilities in 
VA's claims process predated the RO's March 2003 decision 
initially adjudicating his claims of service connection for 
left shoulder and lumbar spine disorders.  As well, the 
December 2003 VCAA letter from the RO advising the veteran of 
his rights and responsibilities in VA's claims process 
predated the RO's February 2004 decision initially 
adjudicating his claim of service connection for PTSD.  So 
the VCAA letter complied with the sequence of events (i.e., 
VCAA letter before initial adjudication) stipulated in 
Pelegrini II.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  


Analysis

Service Connection for Disorders of the Left Shoulder and the 
Lumbar Spine

The veteran maintains that he injured his left shoulder and 
low back while trying to rescue another serviceman who jumped 
overboard.  He claims that he was thrown from the rescue boat 
against the main ship during the rescue effort.  He asserts 
that his back injury was so severe that he was confined to 
bed for almost two weeks.  

Service medical records show that the veteran was evaluated 
at clinic on one occasion in April 1953 for a contusion of 
the back "(mild hysteria)".  He was given codeine for 
sleep, and bedrest was recommended.  A February 1954 
treatment entry indicates a complaint of pain in the mid-
lumbar region attributed to pneumonia.  However, there were 
no documented recurrences of a back injury or of complaints, 
findings or treatment regarding any orthopedic manifestations 
involving the low back during the remainder of the veteran's 
period of military service.  Specifically, the alleged 
confinement to bed rest for two weeks, following back trauma, 
is not substantiated by service medical records.  

The veteran presented at a service department dispensary in 
late December 1953, complaining at first of right shoulder 
pain, then of pain in both shoulders.  Examination revealed 
some apparent stiffness and limitation of motion, but no 
inflammation.  Application of local heat was advised.  There 
were no other documented episodes of left shoulder injuries 
or of orthopedic defects involving the left shoulder, 
specifically, at any time during military service.  

An examination was performed in February 1956 for the 
veteran's separation from military service.  The upper 
extremities and spine and musculoskeletal system were 
evaluated as normal.  

Medical records from Dr. Goldhagen indicate that the veteran 
was treated for right shoulder impingement syndrome during 
1999.  A clinical notation reflects that the left shoulder 
had full range of motion, and no reference was made to any 
left shoulder defects.  

Degenerative changes of the lumbar spine, including disc 
space narrowing, was first confirmed by VA MRI examination in 
June 2001, while arthritis of the acromioclavicular joint of 
the left shoulder was first confirmed by VA x-ray examination 
in February 2003.  The first objective evidence of arthritis 
of either joint was thus several decades after the veteran 
completed military service in 1956, and far beyond the one 
year presumptive period for service connection for arthritis.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking current degenerative changes of the left 
shoulder and lumbar spine to military service.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
has presented no competent medical evidence showing that a 
left shoulder or lumbar spine disorder had its onset in 
service; that arthritis of the left shoulder or lumbar spine 
was present within the first postservice year; or that either 
condition is attributable to any event or occurrence of 
service.  

For these reasons, the claims for service connection for 
residuals of a left shoulder injury or degenerative joint 
disease of the lumbar spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

PTSD

Service medical records are silent for indications of 
psychiatric defects.  The veteran was evaluated as 
psychiatrically normal on the examination in February 1956 
for service separation.  A postservice screening for 
depression was reported to be positive at a VA clinic during 
2002, several decades after the veteran had completed 
military service.  A specific chronic psychiatric disorder 
was not then identified.  Moreover, even if depression were 
indicative of a specific psychiatric disorder, there is no 
medical opinion in the record linking that disorder to the 
veteran's period of military service.  

Turning to PTSD, there is no dispute that the veteran did not 
engage in combat.  Consequently, since his reported stressor 
is not combat related, his lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressors.  VA is not required to accept the 
veteran's uncorroborated account of a stressor.  

The veteran's alleged stressor involves his reaction that he 
was going to die while trying to rescue a fellow serviceman 
who jumped overboard.  As previously mentioned, the veteran 
depicted a situation in which he regarded himself in peril 
when he was thrown from a rescue boat against the main ship, 
in the course of his efforts to pull the other serviceman out 
of the water.  

Service medical records show that the veteran served aboard 
Navy ships, including the USS LST-887, the vessel he reports 
sailing with at the time of the alleged rescue mission.   His 
specific duties aboard that ship are not apparent from the 
record, although all hands aboard ship, including the 
veteran, presumably had received rescue training and might 
have been called upon to perform rescue duty; however, even 
if we assume the occurrence of the claimed stressor, the 
medical evidence does not show that he has PTSD as a result 
of that event and his claim must fail.  No VA or private 
clinician has diagnosed PTSD.  And a diagnosis of PTSD is a 
threshold minimum requirement for granting service 
connection, proof that he has the condition claimed (i.e., 
PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

In determining that service connection for PTSD is not 
warranted, the Boa0rd has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for PTSD is denied.



____________________________________________
MARK W GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


